Citation Nr: 0640127	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from November 1942 
to October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New York, New York, Regional Office (RO).

In December 2006, the Board granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's appeal was certified to the Board in November 
2005.  The Board issued a letter to the veteran in December 
2005 explaining that his case had arrived at the Board.  It 
appears, however, that the Board's December 2005 
correspondence to the veteran, which included an explanation 
of his right to a Board hearing, was sent to an outdated 
address.  The correspondence was returned to the Board in 
February 2006.  No subsequent letter was issued by the Board.

In November 2006, the veteran notified the Board of his 
request for a Board hearing to be held at the RO.  At the 
same time, the veteran's representative, filed a "motion" 
for a videoconference hearing before the Board.  The 
representative explained that the veteran never received the 
Board's December 2005 correspondence.  The motion for a 
hearing has been granted

Accordingly, in light of the above, the case is REMANDED for 
the following action:

The RO should schedule the veteran for a 
videoconference hearing with a Veterans 
Law Judge of the Board at the local 
office, in accordance with his request.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



